MEMORANDUM **
California state prisoner Rosalino Guadarrama appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his conviction for robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir. 2003), and we affirm.
Guadarrama contends that there was insufficient evidence to support his conviction for the two counts of robbery. Specifically, Guadarrama contends that there was insufficient evidence to support the robbery of a chef in the restaurant that Guadarrama robbed and the robbery of a customer whose tax return check was in his companion’s purse that was taken. We disagree. A rational trier of fact could find beyond a reasonable doubt that the chef had constructive possession under California law. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); see People v. Frazer, 106 Cal.App.4th 1105, 131 Cal.Rptr.2d 319, 325 (2003). A rational trier of fact could also find that the customer had joint possession of the check when it was in the purse of this companion. See People v. Prieto, 15 Cal.App.4th 210, 18 Cal.Rptr.2d 761, 764 (1993). The California courts’ adjudication of his sufficiency of evidence *322claim was neither contrary to nor an unreasonable applicable of clearly established federal law. See Medina v. Hornung, 372 F.3d 1120, 1124 (9th Cir.2004) (quoting 28 U.S.C. § 2254(d)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.